Exhibit 10.(b)
COEUR D’ALENE MINES CORPORATION
2003 LONG-TERM INCENTIVE PLAN
(Adjusted to Reflect 1-for-10 Reverse Stock Split Effective May 26, 2009)
ARTICLE 1.
ESTABLISHMENT, PURPOSE, AND DURATION
     1.1 Establishment of the Plan. Coeur d’Alene Mines Corporation, an Idaho
corporation (hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the Coeur d’Alene Mines Corporation 2003
Long-Term Incentive Plan (hereinafter referred to as the “Plan”), as set forth
in this document.
     The Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights (“SARs”), Restricted Stock, Restricted Stock
Units, Performance Shares, Performance Units, Cash-Based Awards, and Stock-Based
Awards.
     The Plan became effective May 20, 2003 (the “Effective Date”) and was
amended effective May 26, 2009 to reflect adjustments relating to the Company’s
one-for-ten reverse stock split of its common stock. The Plan shall remain in
effect as provided in Section 1.3 hereof.
     1.2 Purpose of the Plan. The purpose of the Plan is to promote the success
and enhance the value of the Company by linking the personal interests of the
Participants to those of the Company’s shareholders, and by providing
Participants with an incentive for outstanding performance.
     The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Participants upon whose
judgment, interest, and special effort the successful conduct of its operation
is largely dependent.
     1.3 Duration of the Plan. The Plan shall commence as of the Effective Date,
as described in Section 1.1 herein, and shall remain in effect, subject to the
right of the Committee or the Board of Directors to amend or terminate the Plan
at any time pursuant to Article 16 herein, until all Shares subject to the Plan
have been purchased or acquired according to the Plan’s provisions.
ARTICLE 2.
DEFINITIONS
     Whenever used in the Plan, the following terms shall have the meaning set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.

 



--------------------------------------------------------------------------------



 



     (a) “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
of the General Rules and Regulations of the Exchange Act.
     (b) “Award” means, individually or collectively, a grant under this Plan of
NQSOs, ISOs, SARs, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Cash-Based Awards, or Stock-Based Awards.
     (c) “Award Agreement” means either (i) an agreement entered into by the
Company and each Participant setting forth the terms and provisions applicable
to Awards granted under this Plan; or (ii) a statement issued by the Company to
a Participant describing the terms and provisions of such Award.
     (d) “Beneficial Owner” shall have the meaning ascribed to such term in rule
13d-3 of the General Rules and Regulations under the Exchange Act.
     (e) “Board” or “Board of Directors” means the Board of Directors of the
Company.
     (f) “Cash-Based Award” means an Award granted to a Participant as described
in Article 10 herein.
     (g) “Cause” means: (i) fraud, misrepresentation, theft, or embezzlement;
(ii) intentional violation of laws involving moral turpitude or which is
materially injurious to the Company; or (iii) willful and continued failure by
the Participant substantially to perform his or her duties with the Company or
its subsidiaries (other than failure resulting from the Participant’s incapacity
due to physical or mental illness), after a demand for substantial performance
is delivered to the Participant by the President or the Chairman of the Board of
the Company, which demand specifically identifies the manner in which the
Participant has not substantially performed his or her duties.
     (h) “Change in Control” shall mean any of the following events: (i) any
organization, group, or person (“Person”) (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) (the
“Exchange Act”) is or becomes the Beneficial Owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing thirty-five percent (35%) or more of the combined voting power of
the then outstanding securities of the Company; or (ii) during any two (2) year
period, a majority of the members of the Board serving at the date of approval
of this Plan by shareholders is replaced by Directors who are not nominated and
approved by the Board; or (iii) a majority of the members of the Board are
represented by, appointed by, or affiliated with any Person whom the Board has
determined is seeking to effect a Change in Control of the Company; or (iv) the
Company shall be combined with or acquired by another company and the Board
shall have determined, either before such event or thereafter, by resolution,
that a Change in Control will or has occurred.
     (i) “Code” means the U.S. Internal Revenue Code of 1986, as amended from

2



--------------------------------------------------------------------------------



 



time to time, or any successor thereto.
     (j) “Committee” means the Compensation Committee of the Board of Directors.
The members of the Committee shall be appointed from time to time by and shall
serve at the discretion of the Board.
     (k) “Company” means Coeur d’Alene Mines Corporation, an Idaho corporation,
and any successor thereto as provided in Article 18 herein.
     (l) “Covered Employee” means a Participant who is a “covered employee,” as
defined in Section 162(m) of the Code and the regulations promulgated under
Section 162(m) of the Code, or any successor statute.
     (m) “Director” means any individual who is a member of the Board of
Directors of the Company.
     (n) “Employee” means any employee of the Company, its Affiliates, and/or
its Subsidiaries. Directors who are not otherwise employed by the Company, its
Affiliates, and/or its Subsidiaries shall not be considered Employees under this
Plan.
     Individuals described in the first sentence of this definition who are
foreign nationals or are employed outside of the United States, or both, are
considered to be Employees and may be granted Awards on the terms and conditions
set forth in the Plan, or on such other terms and conditions as may, in the
judgment of the Committee, be necessary or desirable to further the purpose of
the Plan.
     (o) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
     (p) “Fair Market Value” or “FMV” means a price that is based on the
opening, closing, actual, high, low, or average selling prices of a Share on the
New York Stock Exchange (“NYSE”) or other established stock exchange (or
exchanges) on the applicable date, the preceding trading day, the next
succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion. Such definition of FMV shall be specified in the
Award Agreement and may differ depending on whether FMV is in reference to the
grant, exercise, vesting, or settlement or payout of an Award. If, however, the
accounting standards used to account for equity awards granted to Participants
are substantially modified subsequent to the Effective Date of the Plan, the
Committee shall have the ability to determine an Award’s FMV based on the
relevant facts and circumstances. If Shares are not traded on an established
stock exchange, FMV shall be determined by the Committee based on objective
criteria.
     (q) “Fiscal Year” means the year commencing on January 1 and ending
December 31 or other time period as approved by the Board.
     (r) “Freestanding SAR” means an SAR that is granted independently of any

3



--------------------------------------------------------------------------------



 



Options, as described in Article 7 herein.
     (s) “Grant Price” means the price at which a SAR may be exercised by a
Participant, as determined by the Committee and set forth in Section 7.1 herein.
     (t) “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 herein and that is designated as an Incentive Stock
Option and is intended to meet the requirements of Section 422 of the Code, or
any successor provision.
     (u) “Insider” shall mean an individual who is, on the relevant date, an
officer, Director, or more than ten percent (10%) Beneficial Owner of any class
of the Company’s equity securities that is registered pursuant to Section 12 of
the Exchange Act, as determined by the Board in accordance with Section 16 of
the Exchange Act.
     (v) “Nonqualified Stock Option” or “NQSO” means an Option to purchase
Shares, granted under Article 6 herein, which is not intended to be an Incentive
Stock Option or that otherwise does not meet such requirements.
     (w) “Option” means an Incentive Stock Option or a Nonqualified Stock
Option, as described in Article 6 herein.
     (x) “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.
     (y) “Participant” means an Employee who has been selected to receive an
Award or who has an outstanding Award granted under the Plan.
     (z) “Performance-Based Compensation” means compensation under an Award that
is granted in order to provide remuneration solely on account of the attainment
of one or more preestablished, objective performance goals under circumstances
that satisfy the requirements of Section 162(m) of the Code.
     (aa) “Performance Measures” means measures as described in Article 11, the
attainment of which may determine the degree of payout and/or vesting with
respect to Awards to Covered Employees that are designated to qualify as
Performance-Based Compensation.
     (ab) “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.
     (ac) “Performance Share” means an Award granted to a Participant, as
described in Article 9 herein.
     (ad) “Performance Unit” means an Award granted to a Participant, as
described in Article 9 herein.

4



--------------------------------------------------------------------------------



 



     (ae) “Period of Restriction” means the period when Awards are subject to
forfeiture based on the passage of time, the achievement of performance goals,
and/or upon the occurrence of other events as determined by the Committee, at
its discretion.
     (af) “Restricted Stock” means an Award of Shares granted to a Participant
pursuant to Article 8 herein.
     (ag) “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Article 8 herein.
     (ah) “Shares” means the Shares of common stock of the Company.
     (ai) “Stock Appreciation Right” or “SAR” means an Award, designated as an
SAR, pursuant to the terms of Article 7 herein.
     (aj) “Stock-Based Award” means an Award granted pursuant to the terms of
Section 10.5 herein.
     (ak) “Subsidiary” means any corporation, partnership, joint venture,
limited liability company, or other entity (other than the Company) in an
unbroken chain of entities beginning with the Company if each of the entities
other than the last entity in the unbroken chain owns at least fifty percent
(50%) of the total combined voting power in one of the other entities in such
chain.
     (al) “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
cancelled) or an SAR that is granted in tandem with an Option but the exercise
of such Option does not cancel the SAR, but rather results in the exercise of
the related SAR.
ARTICLE 3.
ADMINISTRATION
     3.1 General. The Committee shall be responsible for administering the Plan.
The Committee may employ attorneys, consultants, accountants, and other persons,
and the Committee, the Company, and its officers and Directors shall be entitled
to rely upon the advice, opinions, or valuations of any such persons. All
actions taken and all interpretations and determinations made by the Committee
shall be final, conclusive, and binding upon the Participants, the Company, and
all other interested parties.
     3.2 Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of the Plan and to
determine eligibility

5



--------------------------------------------------------------------------------



 



for Awards and to adopt such rules, regulations, and guidelines for
administering the Plan as the Committee may deem necessary or proper. Such
authority shall include, but not be limited to, selecting Award recipients,
establishing all Award terms and conditions and, subject to Article 16, adopting
modifications and amendments, or subplans to the Plan or any Award Agreement,
including without limitation, any that are necessary to comply with the laws of
the countries in which the Company, its Affiliates, and/or its Subsidiaries
operate.
     3.3 Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company, its Affiliates and/or its Subsidiaries,
or to one or more agents or advisors such administrative duties as it may deem
advisable, and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. Except with
respect to Awards to Insiders, the Committee may, by resolution, authorize one
or more officers of the Company to do one or both of the following:
(a) designate officers or Employees of the Company, its Affiliates, and/or its
Subsidiaries to be recipients of Awards; and (b) determine the size of the
Award; provided, however, that the resolution providing such authorization sets
forth the total number of Awards such officer or officers may grant.
ARTICLE 4.
SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS
     4.1 Number of Shares Available for Awards. Subject to adjustment as
provided in Section 4.2 herein, the number of Shares hereby reserved for
issuance to Participants under the Plan shall be six hundred eighty thousand
(680,000). The number of Shares that may be issued under the Plan for Awards
other than Options granted with an Option Price equal to at least the FMV of a
Share on the date of grant or Stock Appreciation Rights with a Grant Price equal
to at least the FMV of a Share on the date of grant shall not exceed sixty
thousand (60,000) Shares. All of the reserved Shares may be used as ISOs. Any
Shares related to Awards which terminate by expiration, forfeiture,
cancellation, or otherwise without the issuance of such Shares, are settled in
cash in lieu of Shares, or are exchanged with the Committee’s permission for
Awards not involving Shares, shall be available again for grant under the Plan.
Moreover, if the Option Price of any Option granted under the Plan or the tax
withholding requirements with respect to any Award granted under the Plan are
satisfied by tendering Shares to the Company (by either actual delivery or by
attestation), or if an SAR is exercised, only the number of Shares issued, net
of the Shares tendered, if any, will be deemed delivered for purposes of
determining the maximum number of Shares available for delivery under the Plan.
The maximum number of Shares available for issuance under the Plan shall not be
reduced to reflect any dividends or dividend equivalents that are reinvested
into additional Shares or credited as additional Restricted Stock, Restricted
Stock Units, Performance Shares, or Stock-Based Awards. In addition, the
Committee, in its discretion, may establish any other appropriate methodology
for calculating the number of Shares issued pursuant to the Plan. The Shares
available for issuance under the Plan may be authorized and unissued Shares or
treasury Shares.
     Unless and until the Committee determines that an Award to a Covered
Employee shall

6



--------------------------------------------------------------------------------



 



not be designed to qualify as Performance-Based Compensation, the following
limits (“Award Limits”) shall apply to grants of such Awards under the Plan:
     (a) Options. The maximum aggregate number of Shares that may be granted in
the form of Options, pursuant to any Award granted in any one Fiscal Year to any
one Participant shall be sixty thousand (60,000).
     (b) SARs. The maximum aggregate number of Shares that may be granted in the
form of Stock Appreciation Rights, pursuant to any Award granted in any one
Fiscal Year to any one Participant shall be sixty thousand (60,000).
     (c) Restricted Stock/ Restricted Stock Units. The maximum aggregate grant
with respect to Awards of Restricted Stock/Restricted Stock Units granted in any
one Fiscal Year to any one Participant shall be sixty thousand (60,000) Shares.
     (d) Performance Shares/ Performance Units. The maximum aggregate Award of
Performance Shares or Performance Units that a Participant may receive in any
one Fiscal Year shall be sixty thousand (60,000) Shares, or equal to the value
of sixty thousand (60,000) Shares determined as of the date of vesting or
payout, as applicable.
     (e) Cash-Based Awards. The maximum aggregate amount awarded or credited
with respect to Cash-Based Awards to any one Participant in any one Fiscal Year
may not exceed one million two hundred thousand dollars ($1,200,000) determined
as of the date of vesting or payout, as applicable.
     (f) Stock Awards. The maximum aggregate grant with respect to Awards of
Stock-Based Awards in any one Fiscal Year to any one Participant shall be sixty
thousand (60,000) Shares.
     4.2 Adjustments in Authorized Shares. In the event of any corporate event
or transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, stock split,
reverse stock split, split up, spin-off, or other distribution of stock or
property of the Company, combination of securities, exchange of securities,
dividend in kind, or other like change in capital structure or distribution
(other than normal cash dividends) to shareholders of the Company, or any
similar corporate event or transaction, the Committee, in its sole discretion,
in order to prevent dilution or enlargement of Participants’ rights under the
Plan, may substitute or adjust, in an equitable manner, as applicable, the
number and kind of Shares that may be issued under the Plan, the number and kind
of Shares subject to outstanding Awards, the Option Price or Grant Price
applicable to outstanding Awards, the Award Limits, the limit on issuing Awards
other than Options granted with an Option Price equal to at least the FMV of a
Share on the date of grant or Stock Appreciation Rights with a Grant Price equal
to at least the FMV of a Share on the date of grant, and other value
determinations applicable to outstanding Awards.

7



--------------------------------------------------------------------------------



 



     Appropriate adjustments may also be made by the Committee in the terms of
any Awards under the Plan to reflect such changes or distributions and to modify
any other terms of outstanding Awards on an equitable basis, including
modifications of performance goals and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under the Plan.
     Subject to the provisions of Article 15 and any applicable law or
regulatory requirement, without affecting the number of Shares reserved or
available hereunder, the Committee may authorize the issuance, assumption,
substitution, or conversion of Awards under this Plan in connection with any
merger, consolidation, acquisition of property or stock, or reorganization, upon
such terms and conditions as it may deem appropriate. Additionally, the
Committee may amend the Plan, or adopt supplements to the Plan, in such manner
as it deems appropriate to provide for such issuance, assumption, substitution,
or conversion, all without further action by the Company’s shareholders.
ARTICLE 5.
ELIGIBILITY AND PARTICIPATION
     5.1 Eligibility. Individuals eligible to participate in the Plan include
all Employees.
     5.2 Actual Participation. Subject to the provisions of the Plan, the
Committee may from time to time, select from all eligible Employees, those to
whom Awards shall be granted and shall determine the nature and amount of each
Award.
ARTICLE 6.
STOCK OPTIONS
     6.1 Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee. In
addition, ISOs may not be granted following the ten (10) year anniversary of the
Board’s adoption of the Plan, which is May 20, 2003.
     6.2 Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of the Plan.
The Award Agreement also shall specify whether the Option is intended to be an
ISO or a NQSO.
     6.3 Option Price. The Option Price for each grant of an Option under this
Plan shall be determined by the Committee and shall be specified in the Award
Agreement. The Option Price may include (but not be limited to) an Option Price
based on one hundred percent (100%)

8



--------------------------------------------------------------------------------



 



of the FMV of the Shares on the date of grant, an Option Price that is either
set at a discount or premium to the FMV of the Shares on the date of grant, or
is indexed to the FMV of the Shares on the date of grant, with the index
determined by the Committee, in its discretion, however, if the Option is an ISO
the Option Price must be at least equal to one hundred percent (100%) of the FMV
of the Shares on the date of grant.
     6.4 Duration of Options. Each Option granted to a Participant shall expire
at such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant. Notwithstanding the foregoing, for Options granted to
Participants outside the United States, the Committee has the authority to grant
Options that have a term greater than ten (10) years.
     6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.
     6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a written notice of exercise to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.
     The Option Price upon exercise of any Option shall be payable to the
Company in full either: (a) in cash or its equivalent; (b) by tendering (either
by actual delivery or attestation) previously acquired Shares having an
aggregate FMV at the time of exercise equal to the total Option Price (provided,
however, if the Company is accounting for the Options using APB Opinion 25, the
Shares that are tendered must have been held by the Participant for at least six
(6) months prior to their tender to satisfy the Option Price or have been
purchased on the open market); (c) by a combination of (a) and (b); or (d) any
other method approved by the Committee in its sole discretion at the time of
grant and as set forth in the Award Agreement.
     The Committee also may allow cashless exercise as permitted under the
Federal Reserve Board’s Regulation T, subject to applicable securities law
restrictions, or by any other means which the Committee determines to be
consistent with the Plan’s purpose and applicable law.
     Subject to Section 6.7 and any governing rules or regulations, as soon as
practicable after receipt of a written notification of exercise and full
payment, the Company shall deliver to the Participant, Share certificates or
evidence of book entry Shares, in an appropriate amount based upon the number of
Shares purchased under the Option(s).
     Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.
     6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, requiring the Participant to hold the Shares acquired pursuant to
exercise for a specified period of time, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon

9



--------------------------------------------------------------------------------



 



which such Shares are then listed and/or traded, and under any blue sky or state
securities laws applicable to such Shares.
     6.8 Termination of Employment. Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment with the Company,
its Affiliates, and/or its Subsidiaries. Such provisions shall be determined in
the sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Options issued
pursuant to this Article 6, and may reflect distinctions based on the reasons
for termination.
     6.9 Transferability of Options.
     (a) Incentive Stock Options. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under this Article 6 shall be exercisable during his or
her lifetime only by such Participant.
     (b) Nonqualified Stock Options. Except as otherwise provided in a
Participant’s Award Agreement, no NQSO granted under this Article 6 may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, all NQSOs granted to a
Participant under this Article 6 shall be exercisable during his or her lifetime
only by such Participant.
     6.10 Notification of Disqualifying Disposition. The Participant will notify
the Company upon the disposition of Shares issued pursuant to the exercise of an
ISO. The Company will use such information to determine whether a disqualifying
disposition as described in Section 421(b) of the Code has occurred.
     6.11 Prohibition on Repricing Without Shareholder Approval. Notwithstanding
any provision in this Plan to the contrary, without the prior approval of the
Company’s shareholders, Options issued under the Plan will not be repriced,
replaced, or regranted through cancellation, or by lowering the exercise price
of a previously granted Option.
ARTICLE 7.
STOCK APPRECIATION RIGHTS
     7.1 Grant of SARs. Subject to the terms and conditions of the Plan, SARs
may be granted to Participants at any time and from time to time as shall be
determined by the Committee. The Committee may grant Freestanding SARs, Tandem
SARs, or any combination of these forms of SARs.

10



--------------------------------------------------------------------------------



 



     Subject to the terms and conditions of the Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of the Plan, in determining the
terms and conditions pertaining to such SARs.
     The SAR Grant Price for each grant of a Freestanding SAR shall be
determined by the Committee and shall be specified in the Award Agreement. The
SAR Grant Price may include (but not be limited to) a Grant Price based on one
hundred percent (100%) of the FMV of the Shares on the date of grant, a Grant
Price that is either set at a discount or premium to the FMV of the Shares on
the date of grant, or is indexed to the FMV of the Shares on the date of grant,
with the index determined by the Committee, in its discretion. The Grant Price
of Tandem SARs shall be equal to the Option Price of the related Option.
     7.2 SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, and such other
provisions as the Committee shall determine.
     7.3 Term of SAR. The term of an SAR granted under the Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.
Notwithstanding the foregoing, for SARs granted to Participants outside the
United States, the Committee has the authority to grant SARs that have a term
greater than ten (10) years.
     7.4 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.
     7.5 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part
of the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.
     Notwithstanding any other provision of this Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO: (a) the Tandem SAR
will expire no later than the expiration of the underlying ISO; (b) the value of
the payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the FMV of the Shares subject to the underlying ISO at the time the Tandem
SAR is exercised; and (c) the Tandem SAR may be exercised only when the FMV of
the Shares subject to the ISO exceeds the Option Price of the ISO.
     7.6 Payment of SAR Amount. Upon the exercise of an SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying:
     (a) The difference between the FMV of a Share on the date of exercise over
the Grant Price; by
     (b) The number of Shares with respect to which the SAR is exercised.



11



--------------------------------------------------------------------------------



 



     At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, in some combination thereof, or in any
other manner approved by the Committee at its sole discretion. The Committee’s
determination regarding the form of SAR payout shall be set forth in the Award
Agreement pertaining to the grant of the SAR.
     7.7 Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s employment with the Company, its
Affiliates, and/or its Subsidiaries. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with Participants, need not be uniform among all SARs issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination.
     7.8 Nontransferability of SARs. Except as otherwise provided in a
Participant’s Award Agreement, no SAR granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, all SARs granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant.
     7.9 Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares received upon exercise of an SAR granted
pursuant to the Plan as it may deem advisable. This includes, but is not limited
to, requiring the Participant to hold the Shares received upon exercise of an
SAR for a specified period of time.
     7.10 Substituting SARs. In the event the Company no longer uses APB Opinion
25 to account for equity compensation and is required to or elects to expense
the cost of stock options pursuant to FAS 123 (or a successor standard), the
Committee shall have the ability to substitute, without receiving Participant
permission, SARs paid only in stock for outstanding Options; provided, the terms
of the substituted stock SARs are the same as the terms for the stock options
and the difference between the Fair Market Value of the underlying Shares and
the Grant Price of the SARs is equivalent to the difference between the Fair
Market Value of the underlying Shares and the Option Price of the Options. If
this provision creates adverse accounting consequences for the Company as
determined in the sole discretion of the Committee, it shall be considered null
and void.
     7.11 Prohibition on Repricing SARs Without Shareholder Approval.
Notwithstanding any provision in this Plan to the contrary, without the prior
approval of the Company’s shareholders, SARs issued under the Plan will not be
repriced, replaced, or regranted through cancellation, or by lowering the
exercise price of a previously granted SAR.

12



--------------------------------------------------------------------------------



 



ARTICLE 8.
RESTRICTED STOCK AND RESTRICTED STOCK UNITS
     8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the
terms and provisions of the Plan, the Committee, at any time and from time to
time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts, as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.
     8.2 Restricted Stock or Restricted Stock Unit Agreement. Each Restricted
Stock and/or Restricted Stock Unit grant shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock or the number of Restricted Stock Units granted, and such
other provisions as the Committee shall determine.
     8.3 Transferability. Except as provided in this Article 8, the Shares of
Restricted Stock and/or Restricted Stock Units granted herein may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated until the
end of the applicable Period of Restriction established by the Committee and
specified in the Award Agreement (and in the case of Restricted Stock Units
until the date of delivery or other payment), or upon earlier satisfaction of
any other conditions, as specified by the Committee, in its sole discretion, and
set forth in the Award Agreement. All rights with respect to the Restricted
Stock and/or Restricted Stock Units granted to a Participant under the Plan
shall be available during his or her lifetime only to such Participant.
     8.4 Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares of Restricted Stock or Restricted Stock Units
granted pursuant to the Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock or each Restricted Stock Unit, restrictions based
upon the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions, restrictions under applicable federal or state securities laws, or
any holding requirements or sale restrictions placed on the Shares by the
Company upon vesting of such Restricted Stock or Restricted Stock Units.
     To the extent deemed appropriate by the Committee, the Company may retain
the certificates representing Shares of Restricted Stock in the Company’s
possession until such time as all conditions and/or restrictions applicable to
such Shares have been satisfied or lapse.
     Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse, and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.

13



--------------------------------------------------------------------------------



 



     8.5 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.4 herein, each certificate representing Shares of
Restricted Stock granted pursuant to the Plan may bear a legend such as the
following:
     The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Coeur d’Alene Mines
Corporation 2003 Long-Term Incentive Plan, and in the associated Restricted
Stock Award Agreement. A copy of the Plan and such Restricted Stock Award
Agreement may be obtained from the Coeur d’Alene Mines Corporation.
     8.6 Voting Rights. To the extent permitted or required by law, as
determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder may be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units granted
hereunder.
     8.7 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock or Restricted Stock Units
granted hereunder may, if the Committee so determines, be credited with
dividends paid with respect to the underlying Shares or dividend equivalents
while they are so held in a manner determined by the Committee in its sole
discretion. The Committee may apply any restrictions to the dividends or
dividend equivalents that the Committee deems appropriate. The Committee, in its
sole discretion, may determine the form of payment of dividends or dividend
equivalents, including cash, Shares, Restricted Stock, or Restricted Stock
Units.
     8.8 Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Restricted Stock
and/or Restricted Stock Units following termination of the Participant’s
employment with the Company, its Affiliates, and/or its Subsidiaries. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Shares of Restricted Stock or Restricted Stock Units issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination.
     8.9 Section 83(b) Election. The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Section 83(b)
of the Code. If a Participant makes an election pursuant to Section 83(b) of the
Code concerning a Restricted Stock Award, the Participant shall be required to
file promptly a copy of such election with the Company.
ARTICLE 9.
PERFORMANCE SHARES AND PERFORMANCE UNITS
     9.1 Grant of Performance Shares and Performance Units. Subject to the terms
of the Plan, Performance Shares and/or Performance Units may be granted to
Participants in such

14



--------------------------------------------------------------------------------



 



amounts and upon such terms, and at any time and from time to time, as shall be
determined by the Committee.
     9.2 Value of Performance Shares and Performance Units. Each Performance
Share shall have an initial value equal to the FMV of a Share on the date of
grant. Each Performance Unit shall have an initial value that is established by
the Committee at the time of grant. The Committee shall set performance goals in
its discretion which, depending on the extent to which they are met, will
determine the value and/or number of Performance Shares/ Performance Units that
will be paid out to the Participant.
     9.3 Earning of Performance Shares and Performance Units. Subject to the
terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Shares/ Performance Units shall be entitled to receive
payout on the value and number of Performance Shares/ Performance Units earned
by the Participant over the Performance Period, to be determined as a function
of the extent to which the corresponding performance goals have been achieved.
Notwithstanding the foregoing, the Company has the ability to require the
Participant to hold the Shares received pursuant to such Award for a specified
period of time.
     9.4 Form and Timing of Payment of Performance Shares and Performance Units.
Payment of earned Performance Shares/ Performance Units shall be as determined
by the Committee and as evidenced in the Award Agreement. Subject to the terms
of the Plan, the Committee, in its sole discretion, may pay earned Performance
Shares/ Performance Units in the form of cash or in Shares (or in a combination
thereof) equal to the value of the earned Performance Shares/ Performance Units
at the close of the applicable Performance Period. Any Shares may be granted
subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.
     9.5 Dividends and Other Distributions. At the discretion of the Committee,
Participants holding Performance Shares may be entitled to receive dividend
equivalents with respect to dividends declared with respect to the Shares. Such
dividends may be subject to the accrual, forfeiture, or payout restrictions as
determined by the Committee in its sole discretion.
     9.6 Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Performance
Shares and/or Performance Units following termination of the Participant’s
employment with the Company, its Affiliates, and/or its Subsidiaries. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Awards of Performance Shares or Performance Units issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination.
     9.7 Nontransferability. Except as otherwise provided in a Participant’s
Award Agreement, Performance Shares/ Performance Units may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, a Participant’s rights
under the Plan shall be exercisable during his or her lifetime only by such

15



--------------------------------------------------------------------------------



 



participant.
ARTICLE 10.
CASH-BASED AWARDS AND STOCK-BASED AWARDS
     10.1 Grant of Cash-Based Awards. Subject to the terms of the Plan,
Cash-Based Awards may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee.
     10.2 Value of Cash-Based Awards. Each Cash-Based Award shall have a value
as may be determined by the Committee. The Committee may establish performance
goals in its discretion. If the Committee exercises its discretion to establish
performance goals, the number and/or value of Cash-Based Awards that will be
paid out to the Participant will depend on the extent to which the performance
goals are met.
     10.3 Earning of Cash-Based Awards. Subject to the terms of this Plan, the
holder of Cash-Based Awards shall be entitled to receive payout on the number
and value of Cash-Based Awards earned by the Participant, to be determined as a
function of the extent to which applicable performance goals, if any, have been
achieved.
     10.4 Form and Timing of Payment of Cash-Based Awards. Payment of earned
Cash-Based Awards shall be as determined by the Committee and as evidenced in
the Award Agreement. Subject to the terms of the Plan, the Committee, in its
sole discretion, may pay earned Cash-Based Awards in the form of cash or in
Shares (or in a combination thereof) that have an aggregate FMV equal to the
value of the earned Cash-Based Awards. Such Shares may be granted subject to any
restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.
     10.5 Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards (including the grant or offer for sale of
unrestricted Shares) in such amounts and subject to such terms and conditions,
as the Committee shall determine. Payment of earned Stock-Based Awards shall be
as determined by the Committee and as evidenced in the Award Agreement. Such
Awards may entail the transfer of actual Shares to Participants, or payment in
cash or otherwise of amounts based on the value of Shares and may include,
without limitation, Awards designed to comply with or take advantage of the
applicable local laws of jurisdictions other than the United States. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.
     10.6 Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to receive Cash-Based
Awards and Stock-Based Awards following termination of the Participant’s
employment with the Company, its Affiliates, and/or its Subsidiaries. Such
provisions shall be determined in the sole discretion of the

16



--------------------------------------------------------------------------------



 



Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Awards of Cash-Based Awards and
Stock-Based Awards issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.
     10.7 Nontransferability. Except as otherwise provided in a Participant’s
Award Agreement, Cash-Based Awards and Stock-Based Awards may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement, a Participant’s rights
under the Plan shall be exercisable during the Participant’s lifetime only by
the Participant.
ARTICLE 11.
PERFORMANCE MEASURES
     Unless and until the Committee proposes for shareholder vote and the
shareholders approve a change in the general Performance Measures set forth in
this Article 11, the performance goals upon which the payment or vesting of an
Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation shall be limited to the following Performance Measures:
     (a) Earnings per share (actual or targeted growth);
     (b) Economic valued added (EVA);
     (c) Net income after capital costs;
     (d) Net income (before or after taxes);
     (e) Return measures (including, but not limited to, return on average
assets, return on capital, return on equity, or cash-flow return measures);
     (f) Stock price (including, but not limited to, growth measures and total
shareholder return);
     (g) Expense targets;
     (h) Margins;
     (i) Production levels;
     (j) Cash cost per ounce of production;
     (k) Earnings before interest, tax, depreciation, and amortization;
     (l) Capital budget targets; and

17



--------------------------------------------------------------------------------



 



     (m) Budget target measures.
     Any Performance Measure(s) may be used to measure the performance of the
Company as a whole or any business unit of the Company or any combination
thereof, as the Committee may deem appropriate, or any of the above Performance
Measures as compared to the performance of a group of comparator companies, or
published or special index that the Committee, in its sole discretion, deems
appropriate, or the Company may select Performance Measure (f) above as compared
to various stock market indices. The Committee also has the authority to provide
for accelerated vesting of any Award based on the achievement of performance
goals pursuant to the Performance Measures specified in this Article 11.
     The Committee may provide in any such Award that any evaluation of
performance may include or exclude any of the following events that occurs
during a Performance Period: (a) asset write-downs; (b) litigation or claim
judgments or settlements; (c) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results; (d) any
reorganization and restructuring programs; (e) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year; (f) acquisitions or divestitures; and (g) foreign exchange
gains and losses. To the extent such inclusions or exclusions affect Awards to
Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.
     Awards that are designed to qualify as Performance-Based Compensation, and
that are held by Covered Employees, may not be adjusted upward. The Committee
shall retain the discretion to adjust such Awards downward.
     In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing Performance Measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Awards that shall not qualify as Performance-Based Compensation, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m).
ARTICLE 12.
BENEFICIARY DESIGNATION
     A Participant’s “beneficiary” is the person or persons entitled to receive
payments or other benefits or exercise rights that are available under the Plan
in the event of the Participant’s death. A Participant may designate a
beneficiary or change a previous beneficiary designation at any time by using
forms and following procedures approved by the Committee for that purpose. If no
beneficiary designated by the Participant is eligible to receive payments or
other benefits or exercise rights that are available under the Plan at the
Participant’s death the beneficiary shall be the Participant’s estate.

18



--------------------------------------------------------------------------------



 



     Notwithstanding the provisions above, the Committee may in its discretion,
after notifying the affected Participants, modify the foregoing requirements,
institute additional requirements for beneficiary designations, or suspend the
existing beneficiary designations of living Participants or the process of
determining beneficiaries under this Article 12, or both. If the Committee
suspends the process of designating beneficiaries on forms and in accordance
with procedures it has approved pursuant to this Article 12, the determination
of who is a Participant’s beneficiary shall be made under the Participant’s will
and applicable state law.
ARTICLE 13.
DEFERRALS AND SHARE SETTLEMENTS
     Notwithstanding any other provision under the Plan, the Committee may
permit or require a Participant to defer such Participant’s receipt of the
payment of cash or the delivery of Shares that would otherwise be due to such
Participant by virtue of the exercise of an Option or SAR, or with respect to
the lapse or waiver of restrictions with respect to Restricted Stock or
Restricted Stock Units or the satisfaction of any requirements or performance
goals with respect to Performance Shares, Performance Units, Cash-Based Awards,
or Stock-Based Awards. If any such deferral election is required or permitted,
the Committee shall, in its sole discretion, establish rules and procedures for
such payment deferrals.
ARTICLE 14.
RIGHTS OF EMPLOYEES
     14.1 Employment. Nothing in the Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company, its Affiliates, and/or its
Subsidiaries to terminate any Participant’s employment or other service
relationship at any time, nor confer upon any Participant any right to continue
in the capacity in which he or she is employed or otherwise serves the Company,
its Affiliates, and/or its Subsidiaries.
     Neither an Award nor any benefits arising under this Plan shall constitute
part of an employment contract with the Company, its Affiliates, and/or its
Subsidiaries and, accordingly, subject to Articles 3 and 16, this Plan and the
benefits hereunder may be terminated at any time in the sole and exclusive
discretion of the Committee without giving rise to liability on the part of the
Company, its Affiliates, and/or its Subsidiaries for severance payments.
     For purposes of the Plan, transfer of employment of a Participant between
the Company, its Affiliates, and/or its Subsidiaries shall not be deemed a
termination of employment. Additionally, the Committee shall have the ability to
stipulate in a Participant’s Award Agreement that a transfer to a company that
is spun-off from the Company shall not be deemed a termination of employment
with the Company for purposes of the Plan until the Participant’s employment is
terminated with the spun-off company.

19



--------------------------------------------------------------------------------



 



     14.2 Participation. No Employee shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.
     14.3 Rights as a Shareholder. A Participant shall have none of the rights
of a shareholder with respect to Shares covered by any Award until the
Participant becomes the record holder of such Shares.
ARTICLE 15.
CHANGE IN CONTROL
     Upon the occurrence of a Change in Control, unless otherwise specifically
prohibited under applicable laws, or by the rules and regulations of any
governing governmental agencies or national securities exchanges, or unless the
Committee shall determine otherwise in the Award Agreement:
     (a) Any and all Options and SARs granted hereunder shall become immediately
exercisable; additionally, if a Participant’s employment is terminated for any
other reason except Cause within twelve (12) months of such Change in Control,
the Participant shall have until the earlier of: (i) twelve (12) months
following such termination date; or (ii) the expiration of the Option or SAR
term, to exercise any such Option or SAR;
     (b) Any Period of Restriction for Restricted Stock and Restricted Stock
Units granted hereunder that have not previously vested shall end, and such
Restricted Stock and Restricted Stock Units shall become fully vested;
     (c) The target payout opportunities attainable under all outstanding Awards
which are subject to achievement of any of the Performance Measures specified in
Article 11, or any other performance conditions or restrictions that the
Committee has made the Award contingent upon, shall be deemed to have been
earned as of the effective date of the Change in Control, and such Awards
treated as follows:
     (i) The vesting of all such Awards denominated in Shares shall be
accelerated as of the effective date of the Change in Control, and there shall
be paid out to Participants a pro rata number of Shares based upon an assumed
achievement of all relevant targeted performance goals and upon the length of
time within the Performance Period, if any, that has elapsed prior to the Change
in Control. The Committee has the authority to pay all or any portion of the
value of the Shares in cash.
     (ii) All such Awards denominated in cash shall be paid pro rata to
Participants with the proration determined as a function of the length of time
within the Performance Period, if any, that has elapsed prior to the Change in
Control, and based on an assumed achievement of all relevant targeted

20



--------------------------------------------------------------------------------



 



performance goals.
     (d) Subject to Article 16, herein, the Committee shall have the authority
to make any modifications to the Awards as determined by the Committee to be
appropriate before the effective date of the Change in Control.
ARTICLE 16.
AMENDMENT, MODIFICATION, SUSPENSION, AND TERMINATION
     16.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 6.11, the Committee or Board may, at any time and from time to time,
alter, amend, modify, suspend, or terminate the Plan in whole or in part. No
amendment of the Plan shall be made without shareholder approval if shareholder
approval is required by law, regulation, or stock exchange rule.
     16.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.2 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under the Plan.
     16.3 Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, no termination, amendment, suspension, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.
ARTICLE 17.
WITHHOLDING
     17.1 Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign
(including the Participant’s FICA obligation), required by law or regulation to
be withheld with respect to any taxable event arising or as a result of this
Plan.
     17.2 Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
or Restricted Stock Units, or upon the achievement of performance goals related
to Performance Shares, or any other taxable

21



--------------------------------------------------------------------------------



 



event arising as a result of Awards granted hereunder, Participants may elect,
subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
FMV of a Share on the date the tax is to be determined equal to the tax that
could be imposed on the transaction, except that if the Company is using APB
Opinion 25 to account for equity awards in its financial statements, the amount
of tax shall not exceed the minimum statutory total tax that could be imposed on
the transaction. All elections shall be irrevocable, made in writing, and signed
by the Participant, and shall be subject to any restrictions or limitations that
the Committee, in its sole discretion, deems appropriate.
ARTICLE 18.
SUCCESSORS
     All obligations of the Company under the Plan with respect to Awards
granted hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
ARTICLE 19.
GENERAL PROVISIONS
     19.1 Forfeiture Events. The Committee may specify in an Award Agreement
that the Participant’s rights, payments, and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events shall include, but
shall not be limited to, termination of employment for Cause, violation of
material Company, Affiliate, and/or Subsidiary policies, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Participant, or other conduct by the Participant that is detrimental to
the business or reputation of the Company, its Affiliates, and/or its
Subsidiaries.
     19.2 Legend. The certificates for Shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
     19.3 Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under the Plan prior to:
     (a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
     (b) Completion of any registration or other qualification of the Shares
under any applicable national or foreign law or ruling of any governmental body
that the Company determines to be necessary or advisable.

22



--------------------------------------------------------------------------------



 



     19.4 Investment Representations. The Committee may require each Participant
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the Participant is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.
     19.5 Employees Based Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company, its Affiliates, and/or its Subsidiaries operate
or have Employees, the Committee, in its sole discretion, shall have the power
and authority to:
     (a) Determine which Affiliates and Subsidiaries shall be covered by the
Plan;
     (b) Determine which Employees outside the United States are eligible to
participate in the Plan;
     (c) Modify the terms and conditions of any Award granted to Employees
outside the United States to comply with applicable foreign laws;
     (d) Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 19.5 by the Committee shall be attached to this Plan document as
appendices; and
     (e) Take any action, before or after an Award is made that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.
     Notwithstanding the above, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate the Exchange Act,
the Code, any securities law, or governing statute or any other applicable law.
     19.6 Uncertificated Shares. To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.
     19.7 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, its Affiliates, and/or its
Subsidiaries may make to aid it in meeting its obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company, its Affiliates, and/or its Subsidiaries and
any Participant, beneficiary, legal representative, or any other person. To the
extent that any person acquires a right to receive payments from the Company,
its Affiliates, and/or its Subsidiaries under the Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the

23



--------------------------------------------------------------------------------



 



Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan. The Plan is not intended to be subject to ERISA.
     19.8 No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.
ARTICLE 20.
LEGAL CONSTRUCTION
     20.1 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
     20.2 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     20.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. The Company shall receive the consideration
required by law for the issuance of Awards under the Plan.
     The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.
     20.4 Securities Law Compliance. The Company may use reasonable endeavors to
register Shares allotted pursuant to the exercise of an Award with the United
States Securities and Exchange Commission or to effect compliance with the
registration, qualification, and listing requirements of any national or foreign
securities laws, stock exchange, or automated quotation system. With respect to
Insiders, transactions under this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors under the Exchange Act. To
the extent any provision of the Plan or action by the Committee fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Committee.
     20.5 Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Idaho, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under

24



--------------------------------------------------------------------------------



 



the Plan are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of Idaho, to resolve any and all issues that may arise
out of or relate to the Plan or any related Award Agreement.

25